Title: Editorial Note
From: 
To: 


            On 21 Feb. 1818 the Virginia General Assembly approved “An Act appropriating part of the revenue of the Literary Fund, and for other purposes,” which authorized the creation of the University of Virginia. Under the provisions of the statute the governor was to appoint a commissioner from each of the state’s twenty-four senatorial districts to attend a meeting at the tavern in the Rockfish Gap of the Blue Ridge Mountains on 1 Aug. 1818 to discuss the proposed university. They were charged with reporting to  the legislature on a site for the university, its buildings, the curriculum, the number and specializations of the professorships, and any general provisions necessary for its governance and organization. Governor James P. Preston began appointing commissioners in March 1818. Shortly thereafter Jefferson began his own efforts to ensure that Central College near Charlottesville would be chosen over Lexington or Staunton as the site of the University of Virginia, and to lay out a plan of education that he hoped would be adopted for it.
            Months before the meeting was due to take place, Jefferson started composing a report for consideration at Rockfish Gap. He initially attempted to convince his fellow commissioner James Madison to draft it. Jefferson wrote to him in April 1818 that he hoped they could “confer on our campaign of Rockfish gap” at the scheduled 11 May 1818 meeting of the Central College Board of Visitors. Madison apparently refused to undertake writing the report when the two men met then.
            Between the May meeting and 28 June Jefferson prepared at least two full drafts of the report, the second and cleaner of which he then enclosed to Madison along with his notes calculating the geographic center of Virginia’s population. Jefferson had begun by discussing the healthiness of possible locales as a factor in choosing a site, but in its final form the report primarily emphasized proximity to the center of population. In order to argue convincingly that Central College was the best location  based on this criterion, he drew on data from the 1810 United States federal census. Throughout the spring and summer of 1818 Jefferson also attempted to acquire a recently updated version of Bishop James Madison’s map of Virginia  with which to illustrate his argument at the meeting.
            Even as he worked to ensure that Central College would be selected as the university’s site,  Jefferson sought to  maintain the appearance of disinterested objectivity. The draft report that he sent to Madison late in June included language declaring Central College to be the commissioners’ preferred location, but he informed him that he would not show the commissioners these introductory pages. Jefferson also suggested that he, Madison, and Spencer Roane gather in secret at Monticello before the meeting to “advise on what will be proposed.”
            To strengthen Central College’s appeal to the commissioners, late in July Jefferson prepared documents authorizing transfer to the state of the college’s subscription funds and properties should it be chosen as the university. Unaware of what resources the supporters of Lexington or Staunton would offer, he left blanks in his drafts to be filled in with this information at the meeting. Jefferson did, however, emphasize in the introduction to all versions of his report that the choice of location ought not to be based solely on which place offered the highest bid. He was also adamant that in order to avoid outside influences, the members of the commission were not to adjourn to any of the proposed locations but instead remain at Rockfish Gap for the duration of their deliberations. For his part Jefferson maintained an air of neutrality and the customarily reserved stance of a presiding officer by saying little in open meeting. Commissioner John G. Jackson later confirmed that Jefferson had only given his opinion by voting when his name was called.
            While Jefferson was preparing for the meeting at Rockfish Gap on behalf of Central College, Lexington’s supporters were also marshaling their resources. Late in July 1818 citizens of that town formed a committee to draft a memorial presenting Lexington’s offer to the commissioners. It was instructed to join forces with similar representatives of the interests of Washington College (later Washington and Lee University). James McDowell presented the resulting memorial and reported that their offer made a good impression on the commissioners, who were particularly impressed by a sizable pledge of land and slaves by local resident John Robinson. Lexington’s backers also conducted their own investigation into the population center of Virginia based on the 1810 census.
            The University of Virginia Commissioners opened their meeting on Saturday, 1 Aug. 1818, and immediately and unanimously chose Jefferson to preside. After some debate on the three proposed sites, the commissioners postponed a decision on that vexed issue and instead named a select committee headed by Jefferson to prepare a report on all other subjects under consideration. This committee met in secret, ostensibly to help prevent circulation of the report before it could be communicated to the General Assembly. When the commissioners reconvened on Monday morning, 3 Aug., they recommended Central College as the location of the University of Virginia by a vote of sixteen for that location, three for Lexington, and two for Staunton. Jefferson and the rest of the select committee quickly revised their report to reflect this decision and presented it to the whole meeting, where it passed unanimously. The following day the twenty-one members in attendance signed fair copies of the report. As adopted at Rockfish Gap, it adhered closely to the document that Jefferson had been drafting for months. These signed copies were forwarded to the speakers of the House of Delegates and Senate of Virginia on 20 Nov. 1818 along with copies of the commissioners’ proceedings and the conveyance of Central College’s assets. With the commissioners’ official report in hand, the General Assembly began the process of considering and ultimately passing Jefferson’s Bill to Establish a University (printed below at 19 Nov. 1818), which enacted their recommendations. Although the  vote at Rockfish Gap on the location of the University of Virginia was divided, surviving records suggest that the deliberations as a whole were quick and relatively uncontentious, with the serious efforts by the proponents of Lexington and Staunton apparently reserved for debate over  the university bill in the legislature (Acts of AssemblyActs of the General Assembly of Virginia (cited by session; title varies over time) [1817–18 sess.], 11–5; Madison, Papers, Retirement Ser., 1:239; TJ to Madison, 11 Apr., 28 June 1818; Thomas Ritchie to TJ, [ca. 21 May 1818]; TJ to Ritchie, 19 June 1818; TJ to James Leitch, 28 May 1818; TJ to Archibald Stuart, 28 May 1818; Stuart to TJ, 30 May 1818; TJ to Roane, 28 June 1818; TJ to Littleton W. Tazewell, 28 June 1818; TJ to George Divers, 2 July 1818; Stuart to McDowell, 4 July 1818 [ViU]; TJ to Preston, 13 July 1818; John Ruff to McDowell, 22 July 1818 [ViU]; Andrew Alexander to McDowell, 22 July 1818 [ViU: McDowell Papers]; Central College Donors and Founders to the University of Virginia Commissioners, [before 27 July 1818]; Conveyance of Central College Properties to the President and Directors of the Literary Fund, 27 July 1818; McDowell to Unknown, 3 Aug. 1818 [typescript in ViU]; MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, The Papers of Thomas Jefferson, Second Series, 2:1346; TJ to Martha Jefferson Randolph, 4 Aug. 1818; Jackson to Cabell, 13 Dec. 1818 [ViU: JCC]; George Wythe Randolph to James L. Cabell, 27 Feb. 1856 [ViU: JCC]).
          